The arguments and amendments submitted 12/02/2021 have been considered.  In light of amendments made, the prior USC § 112(a) rejection is hereby withdrawn   The merits of the claims remain unpatentable over the prior art, as set forth below.	
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 21 and 22 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 21, line 3, and claim 22, line 3, each recite the term " a telechelic polyisobutylene diol".  It is unclear whether this diol is the same or different from the diol recited in parent claim 13, rendering the claim indefinite.   For the purpose of examination, claim 21, line 4, and claim 22, line 4, read on “the telechelic polyisobutylene diol”.  
Claim 21, line 4, and claim 22, line 4, each recite the term "a diisocyanate derivative".  It is unclear whether this derivative is the same or different from the derivative recited in parent claim 13, rendering the claim indefinite.   For the purpose of examination, claim 21, line 4, and claim 22, line 4, read on “the diisocyanate derivative”.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 13, 16, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Pretzlaff (US Patent 8,674,239) in view of Desai (US PG Pub 2011/0045030, hereinafter referred to as Desai ‘030), Ouhadi (US PG Pub 2006/0167183), the Huntsman Polyurethanes Product Line Catalog, 2013 (referred to hereinafter as the Huntsman Catalog), Demmig (US PG Pub 2009/0017310), and as evidenced by the Suprasec 9611 1K MDI Primer Overview (referred to hereinafter as the Suprasec Overview) and also evidenced by The Chemistry of Polyurethane Coatings: A General Reference Manual, Mobay Corporation, 1988, (referred to hereinafter as Mobay).
Regarding claim 13, Pretzlaff teaches a method of making a feed-thru connector assembly for a pulse generator (Fig. 2 and accompanying text; see also abstract, wherein the devices listed are types of pulse generators), the method comprising:
	inserting the conductor (2) within an opening within a housing of the pulse generator (as shown in Fig. 2 and discussed in col. 4, lines 36-38), the conductor being coupled to electronics housed within the housing (col. 2, lines 1-5 and col. 3, lines 4-14); 
dispensing a sealant (referred to as elastic sealing material 6 in col. 4, lines 36-38 and col. 3, lines 38-39) in a gap between the conductor and portions of the housing adjacent to the conductor that define the opening of the housing (as shown in Fig. 2); and 
wherein the seal is adapted to seal between the conductor and the housing (as shown in Fig. 2).
	Pretzlaff does not teach forming the seal comprising the polyisobutvlene cross-linked network includes: reacting a telechelic polvisobutylene diol and an excess of diisocvanate to form a diisocyanate 
	However, Desai ‘030 teaches that a cured polyisobutylene cross-linked network is useful as a sealant for feed-thru connectors and for forming polymer-to-metal joints (paras. 0097, 0099, and 0100).  Desai ‘030 also teaches forming the seal comprising the polyisobutvlene cross-linked network includes: 
reacting a telechelic polvisobutylene diol (the polyisobutylene diol M1 of para. 0056 is implicitly telecheclic with functionalized endgroups on each end since it undergoes a reaction with diisocyanates DI as described in para. 0057 to form DI-M1-DI) and an excess of diisocvanate (“reacted in a single step at a DI:M1 molar ratio of greater than or equal to 2:1” per para. 0057; see also 1st sentence in para. 0059) to form a diisocyanate derivative (via one of the two-step reactions described in paras. 0057 and 0059, wherein a polyurethane is formed containing one or more diisocyanate blocks, DI, as described in the second half of paras. 0057 and 0059, which are implicitly diisocyanate derivatives since they each have one or more DI blocks); and 
reacting the diisocyanate derivative with a crosslinking initiator to form the polyisobutylene cross-linked network (reactions with numerous crosslinking initiators are discussed in paras. 0064-0079).  
Desai ‘030 further teaches that the PIB cross-linked network material is suitable for use as an adhesive seal to metal conductors (paras. 0099-0101 and 0103) and provides a covalent bond to such conductors (paras. 0100 and 0106).  Desai ‘030 teaches that the use of these PIB cross-linked network materials provides barrier seals that are biocompatible (para. 0102) with controllable Durometer (para. 0099) and improved resistance to various environmental and chemical degradation mechanisms (para. 0102).
	The courts have held that selection of a known material on the basis of suitability for its intended use is obvious and within the capability of one of ordinary skill in the art.  See MPEP § 2144.07, Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945), and In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960).
	In view of the teachings of Desai ‘030 and the above considerations, it would have been obvious to one of ordinary skill in the art at the time of filing to select and form a cured polyisobutylene cross-
Neither Pretzlaff nor Desai ‘030 teach priming at least a portion of a surface of a conductor with a primer consisting of a methylene diphenyl diisocyanate.
However, Ouhadi teaches that surface treatment of a metal with a primer is recommended to provide enhanced adhesion between the metal being joined and cross-linkable seal resins (claim 11 and paras. 0083-0084), such as elastomers (eg. rubbers of paras. 0064 and 0067, including butyl rubber which is a type of polyisobutylene) via covalent bond formation between the seal and the metal (due to the reactions discussed in paras. 0083-0084).
In view of Ouhadi’s teachings, it would have been obvious to one of ordinary skill in the art to combine Ouhadi’s priming step for at least a portion of a surface of a conductor to predictably obtain a strong and reliable bond between the metal conductor and the PIB network in the method of Pretzlaff as modified by Desai ‘030.
 Ouhadi does not teach the priming step is performed using a primer that is a MDI, instead teaching the use of an epoxy-functional silane primer.
However, the Huntsman Catalog teaches that Suprasec 9611 Isocyanate (which is a one-component polyurethane-type primer consisting of a MDI, as evidenced by the Suprasec Overview) is a primer that is a MDI with excellent adhesion to a variety of substrates (pg. 6).  The Huntsman Catalog further teaches that this primer has other advantages, which include being exempt from VOC restrictions, good physical properties, and outstanding stability at low temperatures (pg. 6).
Demmig teaches that a one-component polyurethane primer (claim 8) is also useful for priming a variety of substrates, including ones made of metal (para. 0078).  
Furthermore, it is known in the prior art, as evidenced by the first paragraph on pg. 14 of Mobay, that a one-component MDI compound like the Suprasec 9611 isocyanate will form a polyurethane compound upon exposure to atmospheric moisture.  Thus, the Huntsman MDI primer is converted upon exposure to ambient atmospheric moisture to a polyurethane-type primer.
 	The courts have held that selection of a known material on the basis of suitability for its intended use is obvious and within the capability of one of ordinary skill in the art.  "Reading a list and selecting a 
	In view of the teachings of Ouhadi, the Huntsman Catalog, Demmig and the above considerations, it would have been obvious to one of ordinary skill in the art at the time of filing to select the Suprasec 9611 Primer which is a MDI for the method of Pretzlaff as modified by Desai ‘030 and Ouhadi, to predictably promote excellent adhesion between the metal conductor and the PIB rubber thereby providing a connector assembly with increased strength and durability.
	Although Pretzlaff does not explicitly teach dispensing the sealant in a gap between the primed surface of the conductor and adjacent portions of the housing that define the opening of the housing, the benefit of improved adhesion between the primed metal surface on the conductor and the PIB sealant of Desai ‘030, as well as the benefits taught by Desai ‘030 and cited above in barrier seal applications of the sealing material, renders dispensing the sealant onto the primed metal surface with a gap between adjacent portions of the housing obvious means to achieve these benefits and obtain a durable connector assembly with an improved seal between the conductor and housing of the pulse generator.  
Regarding claim 16, Pretzlaff teaches the seal is a hermetic seal (col. 1, line 67 through col. 2, line 7 and as shown in Fig. 2).
Regarding claim 20, priming the conductor before inserting the conductor within the opening within the housing of the pulse generator would have been an obvious sequence of steps to one of ordinary skill in the art, since the conductor surface is more accessible prior to insertion within the opening of the housing.  Furthermore, in the absence of an unexpected result, the courts have held that variation of the sequence in the order of process steps is prima facie obvious.  See MPEP § 2144.04.IV.C, Ex parte Rubin, 128 USPQ 440 (Bd. App. 1959), and In re Burhans, 154 F.2d 690, 69 USPQ 330 (CCPA 1946).
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Pretzlaff in view of Desai ‘030, Ouhadi, the Huntsman Catalog, and Demmig, as applied to claims 13 and 16 above, further in view of Burdon (US Patent 7,164,572).
Regarding claim 17, Pretzlaff, Desai ‘030, Ouhadi, the Huntsman Catalog, and Demmig do not explicitly teach the seal has a leak test rate less than about 4 x 10-9 atm cc/sec (or Pa m3/s) when subjected to helium gas at a pressure of about 0.4 Pa.
However, Burdon teaches that leak rate characterization is necessary to determine whether a seal provides a hermetic seal (col. 8, lines 46-64) and prevents any leakage over a period of time.
In view of Burdon’s teachings, it would have been obvious to optimize the seal and the leak rate for the seal formed by the method of Pretzlaff as modified by Desai ‘030, Ouhadi, the Huntsman Catalog, and Demmig to provide a workable or optimum time period for prevention of leakage.
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Pretzlaff in view of Desai ‘030, Ouhadi, the Huntsman Catalog, and Demmig, as applied to claim 13 above, further in view of Desai (US PG Pub 2010/0075018, hereinafter referred to as Desai ‘018).
Regarding claim 19, Pretzlaff, Desai ’030, Ouhadi, the Huntsman Catalog, and Demmig do not teach plasma treating at least a portion of the conductor before priming the conductor.  
However, Desai ’018 teaches that plasma treating at least a portion of a conductor before coating the conductor is useful for increasing the adhesion of the coating to the conductor (para. 0035).  
In view of the teachings of Desai ‘018, it would have been obvious to combine a step of plasma treating a portion of the conductor before priming the conductor with the method of Pretzlaff as modified by Desai ‘030, Ouhadi, the Huntsman Catalog, and Demmig to predictably increase the adhesion of the primer to the conductor.
Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Pretzlaff in view of Desai ‘030, Ouhadi, the Huntsman Catalog, and Demmig, as applied to claim 13 above, further in view of Burckhardt (US PG Pub 2015/0259465).
Regarding claim 21, Desai ‘030 teaches reacting a telechelic polyisobutylene diol (as cited in the rejection of claim 13 above) and an excess of 4,4'-methylenephenyl diisocyanate (para. 0050) to form a diisocyanate derivative (as cited in the rejection of claim 13 above).
Pretzlaff, Desai ’030, Ouhadi, the Huntsman Catalog, and Demmig do not explicitly teach that the the diisocyanate derivative is reacted with pentaerythritol to form the polyisobutylene cross-linked network.

In view of Burckhardt teachings, it would have been obvious to one of ordinary skill in the art to react the diisocyanate derivative of Desai ‘030 with a penterythritol, as suggested by Burckhardt, to predictably catalyze and accerate the reactions forming the PIB cross-linked network.

Response to Arguments
Applicant's arguments filed 12/02/2021 have been fully considered and are not persuasive for the reasons given below. 
Regarding amended claim 13, Applicant presents an argument contending that Desai ‘030 does not teach reacting a telechelic polvisobutylene diol with an excess of diisocvanate.  However, this argument is not persuasive for the following reasons.
First, this argument fails to consider all of the teachings of Desai ‘030 and particularly the teachings involving 2-step reactions in paras. 0057 and 0059 cited above.   Secondly, since claim 13 is recited as a method comprising various steps and features, it does not exclude the use of additional steps or a 2-step reaction, as taught by Desai ‘030.
Regarding amended claim 13, Applicant presents an argument contending that Desai ‘030 does not teach reacting a telechelic polvisobutylene diol with an excess of diisocvanate forms a diisocyanate end-capped PIB.  However, this argument is not persuasive for the following reasons.
First, amended claim 13 does not recite forming a diisocyanate end-capped PIB, but instead merely recites forming a diisocyanate derivative.   It is noted that diisocyanate derivatives are not limited to only diisocyanate end-capped PIB, but instead include species such as the structures taught in paras. 0057 and 0059 of Desai ‘030, or polymers with cyclic diisocyanate structures where the two isocyanate groups are not in end-cap positions, but instead are in ortho, meta, or para-positions around the ring.
Regarding claim 22, although the feature of “reacting the diisocyanate derivative with p tris(2-aminoethylamine) to form the polyisobutylene cross-linked network” was not found in a search of the prior 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIM R SMITH whose telephone number is (303)297-4318. The examiner can normally be reached Mon-Fri. 9-6 MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Phillip Tucker can be reached on 571-272-1095. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance 

/JRS/
Examiner
Art Unit 1745



/PHILIP C TUCKER/Supervisory Patent Examiner, Art Unit 1745